02/02/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA,
                                                                                          Case Number: PR 06-0422


                                      PR 06-0422
                                                                          FEY: 0 2 2021
                                                                     Bowen Greenwood
                                                                   Clerk of Supreme Couri
                                                                      State of Monta na
 IN THE MATTER OF THE PETITION OF
                                                                          ORDER
 JOHN D. BELKIN



      John D. Belkin has petitioned the Court to waive the three-year test requirement for
the Multistate Professional Responsibility Examination(MPRE)for purposes of applying
for admission by motion to the State Bar of Montana. By rule, applicants for admission by
motion must provide evidence ofthe requisite score on an MPRE taken "within three years
preceding the date of the application for admission." Rule IV.A.3, Rules of Adrnission.
Belkin passed the MPRE in 1998 when seeking admission to the practice oflaw in the State
of Colorado, where Belkin was admitted. Belkin has also admitted to the Wyoming Bar.
Belkin has practiced law continuously for 22 years, "without any ethical or disciplinary
violations in any jurisdiction where licensed or where admitted pro hac vice." Good cause
appearing,
      IT IS HEREBY ORDERED that the petition of John D. Belkin to waive the
three-year test requirement for the MPRE for purposes of a current application for
adrnission by rnotion to the State Bar of Montana is GRANTED.
      The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Examiners at the State Bar of Montana.
                      p,s-J
       DATED thisz day of February, 2021.




                                                          Chief Justice
(A#4/f
    ''''‘t4
         ,#
    Justices